Name: Regulation (EEC) No 2495/73 of the Commission of 13 September 1973 authorizing Denmark to abolish the component for the protection of the processing industry as regards certain products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 257/26 Official Journal of the European Communities 14. 9 . 73 REGULATION (EEC) No 2495/73 OF THE COMMISSION of 13 September 1973 authorizing Denmark to abolish the component for the protection of the processing industry as regards certain products fixed component at a more rapid rate than laid down in Article 59 ( 1 ) of the Act ; Whereas Denmark has requested authorization from the Commission to abolish the fixed component as regards certain products not produced in that Member State ; whereas it appears appropriate to grant this application ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Cereals ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to the Treaty (*) concerning the Acces ­ sion of new Member States to the European Economic Community and to the European Atomic Energy Community, signed at Brussels on 22 January 1972, and in particular Articles 59 (4) and 61 (3) of the Act (2 ) (hereinafter referred to as ' the Act') annexed thereto ; Whereas Article 61 (3 ) of the Act provides that compo ­ nents for the protection of the processing industry (hereinafter called ' fixed components ') are to be progressively abolished in trade between the Commu ­ nity as originally constituted and the new Member States and between the new Member States themselves at the beginning of the marketing year for the basic product concerned at the rate provided for in Article 59 ( 1 ) of , the Act ; whereas, however, Article 59 (4) of the Act, which by virtue of Article 61 (3 ) of the Act » applies to the fixed component, lays down that the new Member States may be authorized to abolish the HAS ADOPTED THIS REGULATION : Article 1 Denmark is authorized to abolish the fixed element applicable on imports for the products listed in the Annex coming from the other Member States . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 September 1973 . For the Commission The President Francois-Xavier ORTOLI (') 0 | No L 2 7 . v I ^2 , p . 5 . (') O'l No L 7 .}, 2 ". &gt;. l c^ 2 . p . 14 . 14. 9 . 73 Official Journal of the European Communities No L 257/27 ANNEX CCT heading No Description of goods 11.02 B I a) 1 Hulled grains (shelled or husked ) of barley 11.02 B I a) 2 Hulled grains ( shelled or husked ) of oats : aa) clipped oats bb ) other 11.02 B II c) Hulled grains (shelled or husked) whether or not sliced or kibbled, of maize 11.02 C III Pearled grains of barley 11.02 C IV Pearled grains of oats 11.02 C V Pearled grains of maize 11.02 D IIP Grains not otherwise worked than kibbled, of barley 11.02 D IV Grains not otherwise worked than kibbled, of oats 11.02 D V Grains not otherwise worked than kibbled, of maize 11.02 E I a ) 1 Rolled grains of barley 11.02 E I a ) 2 Rolled grains of oats 11.02 E I b ) 1 Flaked grains of barley 11.02 E I b) 2 Flaked grains of oats 11.02 E II c ) Rolled grains ; flaked grains :  of maize 11.02 F I Pellets of wheat 11.02 F II Pellets of rye 11.02 F III Pellets of barley 11.02 F IV Pellets of oats 11.02 F V Pellets of maize